PER CURIAM.
The Riverons appeal from an adverse final judgment in a personal injury action. The Riverons sued for damages for injuries sustained by Mr. Riveron when metal bands used to package shelving material he was working with snapped. The appellants contend that the trial court committed reversible error in excluding evidence of prior breakages which was proffered to show that the defendants (Webb) were on notice of a defective design or a dangerous condition. There was testimony, however, which indicated that prior accidents had occurred and that a Webb representative was made aware of the problem with the metal strapping. The excluded evidence was, therefore, cumulative. Consequently, if the exclusion of the evidence of prior accidents was error, it was harmless. Corbett v. Seaboard Coastline Railroad, 375 So.2d 34, 38-39 (Fla. 3d DCA 1979), cert. denied, 383 So.2d 1202 (Fla.1980); see also Rance v. Hutchinson, 131 Fla. 460, 179 So. 777, 780 (1938); Atlantic Coastline Railroad v. Ganey, 125 So.2d 576, 578-79 (Fla.*5483d DCA 1960). Accordingly, the judgment under review is
Affirmed.